Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/16/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
3.	This application is in condition for allowance except for the presence of claims 7-12, 17 and 18 directed to species non-elected without traverse.  Accordingly, claims 7-12, 17 and 18 have been cancelled.
Claim Status
4.	Claims 1-6, 13-16, 19 and 20 are pending in the application. Claims 7-12, 17 and 18 are cancelled.
Allowable Subject Matter
5.	Claims 1-6, 13-16, 19 and 20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein a distance between a first and a second block of the plurality of blocks of spring-loaded pins is adjustable in a direction parallel to said first dimension” in combination with other limitations of the claim.
8.	Claims 2-6 are also allowed as they further limit claim 1.

9.	Regarding claim 13, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein each of said at least two blocks comprises at least two columns of spring-loaded pins, and wherein said columns of spring-loaded pins are perpendicular to said distance” in combination with other limitations of the claim.
10.	Claims 14-16 and 19 are also allowed as they further limit claim 13.
11.	Regarding claim 20, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein each of said at least two blocks of spring-loaded pins comprises at least two columns of spring-loaded pins, wherein said columns of spring-loaded pins are perpendicular to said axis of movement” in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868